DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action is in reply to the app 15/279,077 RCE filed on 11/10/2020
Claims 47 – 58 are pending and examined
Claims 47 is amended
Claims 1 – 3, 5 – 6, 8 – 19, 21 – 22 and 46 are cancelled
Claims 51 – 58 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Response to Arguments
Response to 103

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 47 – 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A Prong 1: The claims recite an abstract idea of advertisement placement in printed media published by a plurality of printed media content providers, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 47, representative of claim 51 and 55, includes the following limitations:
for each printed media channel of each printed media content provider, partitioning the printed media channel into a plurality of canonical inventory units, each respective canonical inventory unit comprising a respective portion of the printed media channel and comprising (a) a plurality of advertisement slots and (b) one or more technical requirements
storing the plurality of canonical inventory units for each of the printed media channels of the plurality of printed media content providers; 
providing access to the plurality of canonical inventory units to advertisers without revealing a total number of advertisement slots available in the respective canonical inventory unit to the advertisers; and 
receiving requests for advertisement slots in particular canonical inventory units from one or more advertisers in response to the one or more advertisers selecting the particular canonical inventory units without exposing information specific to the request to other advertisers;- 
evaluating whether the requests for advertisement slots are compatible with the particular canonical inventory units by determining whether the requests for advertisement slots satisfy the one or more technical requirements, in response to the one or more advertisers selecting the particular canonical inventory units; 
receiving one or more maximum budgets for each of the one or more advertisers and one or more budgets for each of the requests for advertisement slots, in response to determining that the requests for advertisement slots are compatible with the particular canonical inventory units; 
grouping the requests for advertisement slots in relation to the one or more advertisers based, at least in part, on the one or more budgets for each of the requests for advertisement slots and the one or more maximum budgets for each of the one or more advertisers; 
determining whether an advertisement in the advertisement slot associated with at least one of the one or more advertisers has been viewed; and 
notifying the at least one of the one or more advertisers whether the advertisement has been viewed.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
by at least one processor;
non-transitory computer-readable media;
memory storing contents;
These additional elements are not indicative of integration into a practical application because:
Regarding the processor, non-transitory computer readable media, and memory, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding an advertiser-facing interface, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 

Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of processor, non-transitory computer readable media, and memory are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of processor, non-transitory computer readable media, and memory are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of processor, non-transitory computer readable media, and memory are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additionally, the additional element of an advertiser-facing interface generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of an advertiser-facing interface is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of an advertiser-facing interface is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a program merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claims 48, 52 and 56 recites wherein partitioning the printed media channel into a plurality of canonical inventory units comprises partitioning at least one of a newspaper, book, magazine or sign into a number of canonical inventory units, which is merely describing data and further defining the abstract idea.
Claims 49, 53 and 57 recites wherein partitioning the printed media channel into a plurality of canonical inventory units comprises partitioning the printed media channel into a 
Claims 50, 54 and 58 recites wherein partitioning the printed media channel into a plurality of canonical inventory units comprises partitioning the printed media channel into a number of canonical inventory units based at least in part on publication date of the printed media channel, which is merely describing data and further defining the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 51, 52, 55, and 56 are rejected under 103 as unpatentable over US PG Pub 20150269632 – Ledwich et al. hereinafter as LEDWICH in further view of US PG Pubs 20150120459 A1 – Zeigler et al. hereinafter as ZEIGLER in view of US Patent 8321274 – Collins et al. hereinafter as COLLINS in further view of US Patent 8335718 – Feldman et al. hereinafter as FELDMAN

Regarding Claim 47, 51 and 55:
LEDWICH discloses:
A method to automate advertisement placement in printed media published by a plurality of printed media content providers through respective printed media channels, the method comprising:  
For each media channel of each content provider(content provider, para. 0021), partitioning, by 
Storing, in at least one non-transitory (non-transitory, para. 0395) processor-readable storage medium(processor, para. 0393) communicatively coupled to the at least one processor, the plurality of canonical inventory units for each of the media channels (TV, streaming, para. 0012) of the plurality of media content providers (content providers, para. 0021)
Providing, by the at least one processor, access to the plurality of canonical inventory units to advertisers via an advertiser facing interface(interface, abstract) 
Receiving, by the at least one processor via the advertiser facing interface(interface, abstract), requests for an advertisement slot in a particular canonical inventory unit (sales unit, table A-10) from one or more advertisers in response to the advertiser selecting the particular canonical inventory unit(para. 0029)
LEDWICH does not disclose:
without revealing a total number of advertisements slots available in the respective canonical inventory unit to the advertisers
without exposing information specific to the request to the other advertisers
ZEIGLER teaches:
without revealing (withheld, para. 0069) a total number of advertisements slots(withheld, para. 0069) available(run time slots, para. 0069) in the respective canonical inventory unit(bin, para. 0069) to the advertisers (ad buyers, para. 0069)
It would be obvious to one of ordinary skill in the art to combine LEDWICH method of disclosing canonical inventory units that include advertisement slot associated with respective durations that is shorter than the time period of the respective canonical inventory unit to use the teachings of ZEIGLER 

LEDWICH / ZEIGLER discloses of canonical inventory units, however LEDWICH does not disclose:
technical requirements
a printed media channel of each printed media content provider. 
evaluating, by the at least one processor, whether the requests for advertisement slots are compatible with the particular canonical inventory units by determining whether the requests for advertisement slots satisfy the one or more technical requirements, in response to the one or more advertisers selecting the particular canonical inventory units; 
receiving, by the at least one processor via the advertising-facing interface, one or more maximum budgets for each of the one or more advertisers and one or more budgets for each of the requests for advertisement slots, in response to determining that the requests for advertisement slots are compatible with the particular canonical inventory units; 
grouping, by the at least one processor, the requests for advertisement slots in relation to the one or more advertisers based, at least in part, on the one or more budgets for each of the requests for advertisement slots and the one or more maximum budgets for each of the one or more advertisers; 
determining, by the at least one processor, whether an advertisement in the advertisement slot associated with at least one of the one or more advertisers has been viewed; and 
notifying, by the at least one processor, the at least one of the one or more advertisers whether the advertisement has been viewed.
COLLINS teaches:
technical requirements(ad approvals and check, col 4 line 40 – 56)
a printed media channel of each printed media content provider. (Newspaper advertisement / offline advertising, col 12 line 30 – 47)
evaluating, by the at least one processor, whether the requests for advertisement slots are compatible with the particular inventory units by determining whether the requests for advertisement slots satisfy the one or more technical requirements(ad approvals and check, col 4 line 40 – 56), in response to the one or more advertisers selecting the particular inventory units; 
determining, by the at least one processor, whether an advertisement (advertisement, col 34 line 24 – 34) in the advertisement slot associated with at least one of the one or more advertisers has been viewed (impressions, click though post click actions col34 line 50 – 65); and 
notifying, (trigger alert, col 10, line 39 – 55) by the at least one processor, the at least one of the one or more advertisers (advertiser inputs, col34 line 50 – 65), whether the advertisement has been viewed(condition, col 10 line 39 – 55, impressions, click though post click actions col34 line 50 - 65).
It would have been obvious to one of ordinary skill in the art to modify LEDWICH / ZEIGLER‘s method of automating ad placement of canonical inventory units to utilize COLLINS method of determining requirements for the slots such as creating and budgeting requirements and notify when an advertisement gets viewed in order for LEDWICH to provide a new and improved system for buying and selling content inventory. (LEDWICH - para. 0003)

LEDWICH does not disclose:
receiving, by the at least one processor via the advertising-facing interface , one or more maximum budgets for each of the one or more advertisers and one or more budgets for each of 
grouping,(order, by the at least one processor, the requests for advertisement slots in relation to the one or more advertisers based, at least in part, on the one or more budgets for each of the requests for advertisement slots and the one or more maximum budgets for each of the one or more advertisers; 
FELDMAN teaches:
receiving, by the at least one processor via the advertising-facing interface(graphical user interface, col 17 line 34 – 47) , one or more maximum budgets for each of the one or more advertisers (Ad campaign budget, col and one or more budgets (budget, col 13 line 20 – 27) for each of the requests for advertisement slots, in response to determining that the requests(request, col 3, line 34 – 45) for advertisement slots are compatible with the particular inventory units; 
grouping, (order, col 13 – 20 – 27) by the at least one processor, the requests for advertisement slots in relation to the one or more advertisers based, at least in part, on the one or more budgets(budget, col 13 line 20 – 27) for each of the requests for advertisement slots and the one or more maximum budgets(maximum price, col 14 line 49 – 55) for each of the one or more advertisers;(advertiser, col 14 line 49 – 55)
It would be obvious to one of ordinary skill in the art to modify LEDWICH / ZEIGLER / COLLINS’s method of determining the ad requirements for advertising opportunities and determining the requirements for advertisement slots to utilize FELDMAN’s method of determining budgets for advertisement slots based on requirements and grouping requests based on budgets associated with advertisers such that LEDWICH would help with increase performance for advertisers. (Feldman - See col 2 line 14 – 24)

Regarding Claim 48, 52, and 56:
LEDWICH / ZEIGLER / COLLINS / FELDMAN discloses of claim 47, 51 and 55
LEDWICH discloses:
plurality of canonical inventory units ( sales unit, para. 0029)
portioning (allocation para. 0084) the media channel into a number of canonical inventory units( sales unit, para. 0029)
LEDWICH does not disclose:
a newspaper, book, magazine or sign into a number of inventory units 
COLLINS teaches:
a newspaper(col 12 line 35 – 37), book, magazine or sign into a number of inventory units (advertisements)
It would have been obvious to one of ordinary skill in the art to modify LEDWICH / ZEIGLER‘s method of automating ad placement of canonical inventory units to utilize COLLINS method of determining requirements for the slots such as creating and budgeting requirements and notify when an advertisement gets viewed in order for LEDWICH to provide a new and improved system for buying and selling content inventory. (LEDWICH - para. 0003)

Claims 49, 50, 53, 54, 57, and 58 are rejected under 103 as unpatentable over US PG Pub 20150269632 – Ledwich et al. hereinafter as LEDWICH in further view of US PG Pubs 20150120459 A1 – Zeigler et al. hereinafter as ZEIGLER in view of US Patent 8321274 – Collins et al. hereinafter as COLLINS in further view of US Patent8335718 – Feldman et al. hereinafter as FELDMAN in further view of US PG Pubs 20030074303 – Gould et al. hereinafter as GOULD

Regarding Claim 49, 53 and 57:

LEDWICH discloses:
plurality of canonical inventory units ( sales unit, para. 0029)
portioning (allocation para. 0084) the media channel into a number of canonical inventory units( sales unit, para. 0029)
LEDWICH does not disclose:
particular section of printed media channel
GOULD teaches:
particular section of printed media channel(page position, publication, para. 0025)
It would have been obvious to one of ordinary skill in the art to modify LEDWICH / ZEIGLER / COLLINS / FELDMAN‘s method of automating ad placement of canonical inventory units through the use of media channels to use the teachings of GOULD wherein printed media is particular to section of printed media channel in order for LEDWICH to provide a new and improved system for buying and selling content inventory. (LEDWICH - para. 0003)

Regarding Claim 50, 54 and 58:
LEDWICH / ZEIGLER / GOULD discloses of claim 47, 51 and 55
LEDWICH discloses:
plurality of canonical inventory units ( sales unit, para. 0029)
portioning (allocation para. 0084) the media channel into a number of canonical inventory units( sales unit, para. 0029)
LEDWICH does not disclose:
publication date of printed media channel
GOULD teaches:
publication date of printed media channel(date, and publication, para. 0025, 0029)
It would have been obvious to one of ordinary skill in the art to modify LEDWICH / ZEIGLER / COLLINS / FELDMAN‘s method of automating ad placement of canonical inventory units through the use of media channels to use the teachings of GOULD wherein printed media is publication date of printed media channel in order for LEDWICH to provide a new and improved system for buying and selling content inventory. (LEDWICH - para. 0003)


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pubs 20150326905 – Balakrishnan – managing advertising
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/A.H.T/Examiner, Art Unit 3681            

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681